Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should be in a single paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The chemical formulae of liquid crystal compounds L1 and L2 as in page 58 of the present specification are illegible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected as being vague and indefinite when it recites "boundary region” because neither the claim nor specification as filed clearly define “boundary region”. It is not clear how thick the alignment film adjacent to the optically anisotropic film belongs to boundary region as recited. For the purpose of this office action, it is taken that the whole alignment film is boundary region as claimed. Claims 2-9 also rejected for depending from claim 1 thus inclusion of indefinite features.
Claim 2 is rejected as being vague and indefinite when it recites "X represents a hydrogen atom or a non-metal atom…”, because hydrogen atom is not capable of forming a double bond as in formula (Ar-2). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wakita et al (WO 2017069252, English equivalent US 2018/0246381, of record, 381’ hereafter is cited in this office action). 
Regarding claims 1-5 and 7-9, ‘381 discloses an optical film comprising a laminate of a polymer support being a cellulose acylate containing a polyester compound, a photoalignment film and an optically anisotropic film formed of a polymerizable liquid crystal composition containing a liquid crystal compounds having reverse wavelength dispersibility and a chemical formula reading upon instantly claimed formula (1) as in the present claim 2 ([0007]-[0021], [0189]-[0190], [0214]-[0215], [0230], [0286], L-3 and L-4 as in liquid crystal 2, Example 10, [0299]-[0315]); wherein the photoalignment film forms from a composition containing a polymer having a crosslinkable group and a low-molecular weight compound having a cinnamate group ([0010]-[0018], [0039]-[0079], [0084]-[0098]). ‘381 also discloses that the optical film can 
Claim 6 is under 35 U.S.C. 103 as obvious over Wakita et al (WO 2017069252, English equivalent US 2018/0246381, of record, 381’ hereafter is cited in this office action) in view of Nagura et al (US 20150346409, ‘409 hereafter). 
Regarding claim 6, ‘381 teaches all the limitations of claim 1, but does not expressly set forth that the Re and Rth being in the presently claimed range, however, ‘409 discloses a cellulose acylate film having polyester as an additive and a very low Re and Rth to render an polarizing film have desired optical properties and high durability in a high temperature and high humidity environment ([0019]-[0027]), wherein the Re and Rth is close the 0 at wavelength 590 nm ([0215]-[0216], since wavelength 590 nm is close to wavelength 550 nm, Re and Rth as in the present claim should be in the same range). In light of these teachings, one of ordinary skill in the art would have used the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782